Case 2:20-cv-03567-MWF-JC Document 7 Filed 06/25/20 Page 1 of 2 Page ID #:17
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 20-3567 MWF (JCx)                                       Date: June 25, 2020
Title       Richard Lee, et al. v. United States Citizenship and Immigration Services, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
April 17, 2020. (Docket No. 1). Pursuant to Federal Rules of Civil Procedure,
Rule 4(m), the time to serve the Complaint will expire on July 16, 2020.

      The Court ORDERS Plaintiffs to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than JULY 16, 2020.

         BY PLAINTIFFS: PROOF OF SERVICE of Summons and Complaint
          on Defendants.

       Any request by Plaintiffs for an extension of time beyond the time limit set
forth in Fed. R. Civ. P. Rule 4(m) will only be granted upon a showing of good
cause, including, but not limited to, the date service was tendered to a process
server and the date service was first attempted by the process server. Failure to
timely file a Proof of Service, or request an extension of time to do so, will result
in the dismissal of this action on JULY 17, 2020.

                  AND/OR

         BY DEFENDANTS: RESPONSES TO THE COMPLAINT
          (“Response”) by Defendants. The parties may also file an appropriate



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-03567-MWF-JC Document 7 Filed 06/25/20 Page 2 of 2 Page ID #:18
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3567 MWF (JCx)                                Date: June 25, 2020
Title       Richard Lee, et al. v. United States Citizenship and Immigration Services, et al.

           stipulation to extend the time within which Defendants must respond to
           the Complaint.

                  OR

         BY PLAINTIFFS: APPLICATIONS FOR CLERK TO ENTER
          DEFAULT as to Defendants who have not timely responded to the
          Complaint.

       No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by JULY 16, 2020 will result in the dismissal
of this action.

        IT IS SO ORDERED.

                                                                  Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                      Page 2 of 2
